Judgment, Supreme Court, New York County, entered January 11, 1979, in this article 78 proceeding granting petitioner’s application to amend an order of the respondent-appellant New York City Conciliation and Appeals Board which determined the initial legal regulated rent for an apartment, and directing the respondent-appellant to reconsider its determination on the basis of the owner’s assertion that certain apartments were comparable to the apartment in question, unanimously reversed, on the law, the petition dismissed, and the determination of the respondent-appellant reinstated, with costs and disbursements. Despite repeated notices the petitioner failed to provide the evidence of the comparability of the other apartments that is required by the respondent-appellant’s procedures. It claims that the board has no warrant to require a petitioner to submit such evidence. In applications such as this the board is required to conduct a comparability study (Matter of Bradcord Assoc, v Conciliation & Appeals Bd. of City of N. Y., 52 AD2d 569, affg NYU, Aug. 14, 1975, p 6, col 2), and to this end formulated the procedures it applied to the petitioner. These requirements have heretofore been reviewed and approved by this court (Matter of Fresh Meadows Assoc, v New York City Conciliation & Appeals Bd., 92 Mise 2d 519, affd 63 AD2d 943; Matter of Columbia Props, v Conciliation & Appeals Bd. of City of N. Y., NYU, Nov. 21, 1977, p 7, col 3, affd 63 AD2d 943). Concur—Ross, J. P., Markewich, Bloom, Lynch and Carro, JJ.